Citation Nr: 0326371	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  02-10 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased disability rating for the 
veteran's service-connected cervical spine disorder with 
headaches and degenerative joint disease, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected right carpal tunnel syndrome, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for a 
service-connected left knee disorder, currently evaluated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESSES AT HEARINGS ON APPEAL

The veteran and her daughter


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal of a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).  The veteran subsequently relocated, and her 
appeal has continued from the RO in Houston, Texas.

Procedural history

The veteran served on active duty from May 1975 to August 
1980. 

The veteran was granted service connection for a cervical 
spine disorder (denominated by the RO as a cervico-dorsal 
strain) in an October 1986 rating decision; a 10 percent 
disability rating was assigned.  In a February 1988 rating 
decision, the veteran's disability was redenominated as 
cervico-dorsal strain with headaches, and the disability 
rating was increased to 20 percent.  In a March 1989 rating 
decision, the disability rating was again increased to 30 
percent.  In March 1990, the Board denied entitlement to an 
increased rating.  

In March 2000, the RO received the veteran's claim for an 
increase in the disability rating assigned her cervical spine 
disorder.  In a May 2000 rating decision, the RO continued 
the veteran's 30 percent rating.  The veteran's service-
connected disability was redenominated as cervicodorsal 
strain with headaches and degenerative joint disease and was 
rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5290.  
The veteran disagreed with the May 2000 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in July 2002.  

The veteran presented personal testimony before the 
undersigned Veteran's Law Judge in February 2003 at a Travel 
Board hearing conducted in San Antonio, Texas.  The 
transcript of the hearing is associated with the veteran's 
claims folder.

The issues of entitlement to increased disability ratings for 
the veteran's service-connected left knee disability and for 
her right carpal tunnel syndrome will be addressed in the 
REMAND portion of this decision.

Issues not on appeal

The Board notes that the RO denied claims of entitlement to 
service connection for a left arm disorder and for anxiety in 
an October 2001 rating decision.  The veteran has not 
appealed as to those issues, and accordingly the Board will 
address them no further in this decision.  An appeal consists 
of a timely filed notice of disagreement in writing and, 
after a statement of the case (SOC) has been furnished, a 
timely filed substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2002).  


FINDINGS OF FACT

1.  The veteran's cervical spine disability is manifested by 
complaints of neck pain and numbness radiating into the left 
arm.  Objective clinical findings include limitation of neck 
motion due to pain, with evidence of degenerative changes at 
C5-6 and mild foraminal narrowing, but no significant disc 
disease.

2.  The veteran's headache disability is manifested by 
prostrating attacks averaging once or twice a month, but not 
productive of severe economic inadaptability.

CONCLUSIONS OF LAW

1.  The criteria for a higher disability rating for the 
veteran's cervical spine disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5290 (2002).

2.  The criteria for a separate 30 percent disability rating 
for headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8101 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for her service-connected cervical spine disability 
with headaches.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.


Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the May 
2000 rating decision and by the May 2002 SOC of the pertinent 
law and regulations and the need to submit additional 
evidence on her claim.  More significantly, a letter was sent 
to the veteran in March 2001, with a copy to her 
representative, which specifically referenced the VCAA.  
Crucially, the veteran was informed by means of the March 
2001 letter as to what evidence she was required to provide 
and what evidence VA would attempt to obtain on her behalf.  
The letter explained that VA would obtain government records 
and would make reasonable efforts to help her get other 
relevant evidence, such as private medical records, but that 
she was responsible for providing sufficient information to 
VA to identify the custodian of any records.  The Board notes 
that, even though the letter requested a response within 60 
days, it also expressly notified the veteran that she had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b). 

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran identified records VA outpatient 
treatment records, and the RO requested and obtained these 
records.  The veteran was afforded a VA examination in March 
2000.  The veteran submitted statements from her daughters 
and a friend at the Travel Board hearing and included a 
waiver of initial RO consideration of these items.  There is 
no indication that there exists any evidence which has a 
bearing on this case which has not been obtained.  The 
veteran's representative stated during the February 2003 
hearing that he and the veteran did not believe that any 
additional medical evidence was necessarily required.  

The veteran has specifically contended in her substantive 
appeal that VA has failed to provide an adequate examination 
to determine the cause of the pain.  She stated that a C&P 
examination should have been ordered based on the evidence of 
record, and that VA has failed to adequately determine the 
severity of the headaches, radiating pain and continued 
limitation of motion.  The veteran also stated that the RO 
failed to obtain the latest September 2001 bone scan.  

The Board notes, however, that the veteran was afforded a VA 
examination to determine the extent and severity of her 
symptoms.  Further, the September 2001 bone scan was obtained 
and has been considered in evaluating her claim.  The 
evidence contains prior VA examination reports and numerous 
outpatient treatment records which provide an adequate 
picture of the veteran's disability and the extent of the 
resulting impairment.  In addition, the Board notes the more 
recent statement of the veteran's representative that he and 
the veteran did not believe that any additional medical 
evidence was necessarily required.  For these reasons, the 
Board finds that the medical evidence of record is adequate 
to reach an informed decision on the claim and additional 
development, to include another examination, is not 
necessary.  

The veteran and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  The veteran was afforded a personal hearing at 
the RO in Waco and another hearing before the undersigned 
Veterans Law Judge in San Antonio.  The veteran's 
representative has also submitted written argument in her 
behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

1.  Entitlement to an increased disability rating for the 
veteran's service-connected cervical spine disorder with 
headaches, currently evaluated as 30 percent disabling.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).


Analysis

The veteran is seeking an increased disability rating for her 
service-connected cervical spine disorder with headaches and 
degenerative joint disease, which is currently evaluated as 
30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5290 (2002).  

The veteran essentially contends that the symptomatology 
associated with her service-connected disorder is more severe 
than is contemplated by the currently assigned rating.  The 
heart of her contention, however, is that her headaches 
should be separately rated from the musculoskeletal 
disability.

Karnas considerations

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine, specifically Diagnostic 
Code 5293.  The amendment affects only Diagnostic Code 5293 
[intervertebral disc syndrome], and is effective September 
23, 2002.  

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, revised statutory or regulatory provisions 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2002); VAOPGCPREC. 3-2000 (April 10, 
2000); see also Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
vacated on other grounds by 251 F.3d 166 (Fed. Cir. 1999).  

Although this amendment is potentially applicable to the 
veteran's claim for at least part of the period on appeal, as 
will be discussed in more detail below, the Board has 
determined that Diagnostic Code 5293 is not the most 
appropriate code under which to evaluate the veteran's 
service connected cervical spine disability.  Therefore, the 
Board has concluded that furnishing the veteran with a copy 
of the revised Diagnostic Code 5293 and allowing her to 
respond would accomplish nothing except to delay resolution 
of this case.  

Esteban consideration

As raised by the veteran's representative in the February 
2003 hearing, the Board has explored the possibility of 
whether the veteran's headaches and her cervical spine 
disorder should be separately rated.  Under VA regulations, 
separate disabilities arising from a single disease entity 
are to be rated separately.  See 38 C.F.R. § 4.25 (2002); see 
also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, 
the evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2002); Fanning v. Brown, 
4 Vet. App. 225 (1993).

There is no doubt that headaches are a component of the 
veteran's service connected disability, and this has been 
recognized by VA for many years.  A December 1987 VA 
examination diagnosed headaches secondary to the veteran's 
cervical spine disorder.  In March 2000, the veteran was 
diagnosed with chronic headaches due to her cervical strain.  
In September 1990, the headaches were described as beginning 
in her neck and radiating up the sides of her head into the 
frontal area. As noted in the Introduction, headaches were 
added as part of the service-connected neck disability by 
rating decision in 1988.

Headaches are in no way contemplated by the diagnostic codes 
currently used to rate the veteran's cervical spine disorder.  
Diagnostic Code 5290 deals with limitation of motion of the 
cervical spine, while Diagnostic Code 5010 deals with 
arthritis.  Pursuant to Diagnostic Codes 5010 and 5003 
arthritis is evaluated based upon limitation of motion of the 
affected part; thus it is ultimately rated under Diagnostic 
Code 5290.

The Board can identify no single diagnostic code which 
adequately considers the individual components involved in 
the veteran's service connected disability, which as 
described below encompass musculoskeletal disability as well 
as headaches.  Accordingly, the Board finds that the 
veteran's cervical spine disability and headaches should be 
separately rated.  

Assignment of diagnostic codes 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

(i.)  Cervical spine disability

Diagnostic codes which may be potentially applicable are 5010 
and 5003 [arthritis]; 5021 [myositis], 5290 [limitation of 
motion, cervical spine] and 5293 [intervertebral disc 
syndrome].

It appears that the veteran's cervical spine disability was 
initially rated under Diagnostic Code 5021 [myositis], based 
in part on the September 1986 diagnosis of a cervical dorsal 
strain.  However, the May 2000 rating decision shows that 
Diagnostic Code 5010 [arthritis] is the current diagnostic 
code, which through Diagnostic Code 5003 rates by analogy to 
5290.  During the February 2003 hearing, the veteran's 
representative stated that he agreed that Diagnostic Code 
5290 was the most appropriate code.  

The Board has reviewed the evidence of record and the rating 
schedule, and finds that Diagnostic Code 5290 [limitation of 
cervical spine motion] is the most appropriate diagnostic 
code under which to evaluate the veteran's disability.  To 
the extent that one prevailing diagnosis emerges from a 
review of the medial evidence, it is a diagnosis of cervical 
strain, which appears of record from 1986 to 2001.  However, 
more recently the veteran has been diagnosed with 
degenerative changes to the cervical vertebrae.  Because the 
diagnostic codes for both myositis and arthritis ultimately 
rate by analogy to limitation of motion the Board finds that 
Diagnostic Code 5290 best fits the veteran's reported 
musculoskeletal symptomatology, based on diagnoses and 
medical history.

The veteran has also consistently complained of radiation of 
pain and numbness into the left upper extremity.  As is 
recognized by the criteria in Diagnostic Code 5293, 
intervertebral disc syndrome includes a neurological 
component.  However, as explained immediately below the 
objective medical evidence does not establish that a rating 
based on neurological or radicular symptoms is the most 
appropriate.  

On several occasions, a neurological component was suspected; 
however, such an element has not been demonstrated on 
objective testing.  In September 1992, a neurological 
examination was conducted.  The VA examiner found no 
objective findings for cervical root compression.  Motor 
power to the upper extremities was completely within normal 
limits.  Reflexes were symmetrical and active.  The rest of 
the neurological examination was normal.  A September 1996 VA 
examination noted that the veteran was thought to have left 
upper extremity radiculopathy.  However, on examination, no 
neurological involvement was found.  In March 2000, the VA 
examiner noted no sensory deficit in the upper extremities.  
An EMG of the left upper arm was normal.  A December 2000 
consultation report shows a diagnosis of cervical 
degenerative changes at C6-7.  No radicular symptoms were 
noted with neck motion.  

An August 2001 orthopedic consultation notes MRI evidence of 
degenerative changes at C5-6, some neural foraminal narrowing 
and some mild central canal stenosis, but showing no 
significant disc disease.  The diagnosis was degenerative 
changes of the cervical spine with primarily ostephytosis, 
but normal discs.

Thus, although the evidence presented does show some 
subjective sensory findings in the left arm, such evidence is 
not consistent with a rating under Diagnostic Code 5253 
[intervertebral disc syndrome] because there is no objective 
evidence of disc disease.  The Board notes in passing that 
the veteran's claim for service connection for a left arm 
disability was denied in an unappealed October 2001 rating 
decision.  

In short, for the reasons stated immediately above the Board 
concludes that the veteran is most appropriately rated under 
Diagnostic Code 5290 [limitation of cervical spine motion].

(ii.)  Headaches

Diagnostic Code 8100 pertains specifically to migraine 
headaches.  While the veteran has not been diagnosed with 
migraine headaches, the evidence shows that the veteran 
suffers from prostrating attacks resulting from headaches, 
therefore, the criteria enumerated under Diagnostic Code 8100 
appear to best fit the symptomatology reported by the veteran 
and the diagnoses of record.  
See 38 C.F.R. § 4.20 (2002) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury].  

The Board can identify no more appropriate diagnostic code, 
and the veteran has pointed to none.  Indeed, the veteran's 
representative stated in the February 2003 hearing that 
Diagnostic Code 8100 would be appropriate.  Accordingly, the 
veteran's headaches will be evaluated under Diagnostic Code 
8100.

Schedular rating

(i.) Cervical spine disability

The veteran's service-connected cervical spine disability is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002) [limitation of motion, cervical spine], which provides 
the following: 

30 % severe limitation of motion;

20 % moderate limitation of motion;

10 % slight limitation of motion.  

38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002)

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Schedule for rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  See 38 C.F.R. § 4.6 
(2002).  

Because the veteran is currently evaluated at the 30 percent 
level, which is the highest rating available for limitation 
of cervical spine motion under Diagnostic Code 5290, the 
Board finds that a higher rating is not warranted or 
available.

With respect to this issue, the Board must also address the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2002), which 
in general provide for the assignment of additional 
disability ratings under certain circumstances.  However, in 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether additional disability may be assigned.  In 
the instant case, the veteran is receiving a 30 percent 
evaluation for limitation of cervical spine motion under 
Diagnostic Code 5290.  This disability evaluation is the 
maximum rating allowable.  Accordingly, the aforementioned 
provisions are not for consideration.  
See Johnston, 10 Vet. App. at 85.

(ii.) Headaches

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (Migraine), 
the following ratings are included: 

50 % with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability;

30 % with characteristic prostrating attacks occurring 
on an average once a month over the last several months. 

10 % with characteristic prostrating attacks averaging 
one in two months over the last several months; 

0 % with less frequent attacks.

38 C.F.R. §§ 4.124a, Diagnostic Code 8100 (2002).

After careful review of the evidence of record, the Board 
concludes that that a 30 percent rating is warranted for the 
veteran's chronic headaches.  During the veteran's February 
2003 hearing, she testified that she experiences 
approximately 
1 to 2 headaches per month.  These get to the point where she 
has to go to bed with the windows closed, the lights turned 
off, and with no noise.  These headaches generally last 2 or 
3 hours, some have lasted all day.  During the worst attacks, 
the veteran stated that she could not drive or communicate.  
She feels sick, but doesn't vomit.  She has extreme 
photophobia, aversion to loud noises, blurred vision, and 
ringing in the ears.  

The medical evidence is consistent with the veteran's current 
complaints.  In a July 1990 VA examination, the veteran 
reported headaches approximately one per month lasting three 
to seven days.  In a September 1990 VA examination, she 
reported headaches once or twice a month which were severe, 
with moderately severe symptoms occurring 4 or 5 times a 
week.  With respect to the severity of the veteran's 
headaches, the September 1990 examination report shows 
symptoms associated with the most severe headaches such as 
nausea and blurred vision.    

The veteran's daughters submitted statements attesting to 
their observations concerning her reported headaches.  
Similarly a friend of the veteran stated that he has 
witnessed headaches occurring one to two times a month.  The 
veteran's daughters reported that she has to be in total 
isolation when headaches occur, and that she gets sick to her 
stomach and is unable to function and has to go to bed.  
A friend of the veteran reported that he has witnessed her 
having such bad headaches to the point where she avoids 
conversation and or contact with people eventually causing 
her to lay down and not want to move.  

The headaches described by the veteran and shown in the 
medical record are consistent with the criteria for the 30 
percent level, as they occur in prostrating severity, by the 
veteran's own account, approximately once or twice per month.  

Entitlement to an evaluation for headaches in excess of 30 
percent is not warranted because the evidence does not show 
or closely approximate headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  The veteran has not 
described very frequent prostrating headaches which are 
productive of severe economic inadaptability.  Indeed, the 
veteran has described no economic or industrial impact 
resulting from her headaches.  While the veteran's industrial 
capabilities may be somewhat impaired by the prostrating 
headaches,  the assigned 30 percent disability rating itself 
is recognition that industrial capabilities are impaired.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).    

Accordingly, the Board concludes that the evidence of record 
supports the veteran's contention that she has prostrating 
attacks approximately once or twice a month, but does not 
support a finding of very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  Thus, a 30 percent disability rating is 
warranted for the headache disability.  

Extraschedular ratings

In the Statement of the Case dated May 2002, the RO concluded 
that an extraschedular evaluation was not warranted for the 
veteran's service-connected cervical spine disorder.  Since 
this matter has been adjudicated by the RO, the Board will 
consider the provisions of 38 C.F.R. § 3.321(b)(1) (2002).  
See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).
The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning, 4 Vet. App. at 229.

The Board notes that a certain degree of occupational 
impairment is contemplated in the ratings currently assigned.  
See Van Hoose, 4 Vet. App. at 363 [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  The veteran has not indicated, nor has she 
presented evidence to support the premise, that her service-
connected neck and headache disabilities result in marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  There is no evidence of any 
hospitalization for the veteran's cervical spine disorder or 
for  headaches.  There is no evidence of an extraordinary 
clinical picture, such as repeated surgery.  The Board has 
been unable to identify any other factor consistent with an 
exceptional or unusual disability picture, and the veteran 
has pointed to none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected cervical 
spine disorder and headaches do not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002).  
Accordingly, extraschedular evaluations are not warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a separate 30 percent rating is 
warranted for the veteran's recurrent headaches under 
Diagnostic Code 8100.  See Esteban, supra.  The Board has 
further concluded that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for the remaining, musculoskeletal, aspects of her 
service-connected cervical spine disorder, rated 30 percent 
disabling under Diagnostic Code 5290.  To the extent stated, 
the benefit sought on appeal is accordingly granted.

ORDER

Entitlement to an increased evaluation for a cervical spine 
disorder is denied.

Entitlement to a 30 percent evaluation for headaches is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.


REMAND

2.  Entitlement to an increased disability rating for 
service-connected right carpal tunnel syndrome, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for a 
service-connected left knee disorder, currently evaluated as 
10 percent disabling.


Factual background

In a May 2000 rating decision, the RO confirmed and continued 
a 10 percent disability rating for the veteran's service 
connected right carpal tunnel syndrome.  The RO also granted 
a 10 percent disability rating for the veteran's left knee 
disorder.  

In statements dated June 6, 2000 and June 12, 2000, the 
veteran disagreed with the May 2000 rating decision, as to 
the carpal tunnel syndrome and left knee evaluations.  Since 
that time, a SOC has not been issued which addresses these 
issues.

Reason  for remand

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed, but a SOC has 
not been issued, the Board must remand the claim so that a 
SOC may be issued.  

These issues are therefore REMANDED to Veterans Benefits 
Administration (VBA) for the following action.

VBA should issue a SOC pertaining to the 
issue of entitlement to increased 
disability ratings for the veteran's 
carpal tunnel syndrome and left knee 
disorder.  The veteran should be provided 
with appropriate notice of appellate 
rights.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

